Citation Nr: 0412454	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-14 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation in excess 
of 50 percent for photoallergic dermatitis characterized as 
psoriatic or eczematous in nature.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from July 1970 to January 1978 
and August 1980 to November 1987.

In December 2000, the Regional Office (RO) in No. Little 
Rock, Arkansas, increased the veteran's disability rating for 
his service-connected photoallergic dermatitis from 10 
percent to 30 percent from March 6, 2000.  In February 2001, 
the veteran submitted a notice of agreement (NOD) with the 
December 2000 rating decision.  The RO did not construe the 
veteran's written statement as a NOD and did not provide a 
statement of the case (SOC) to the veteran at that time.  In 
March 2001, the RO received a written statement from the 
veteran requesting an increased rating for his service-
connected disability.  In an August 2001 rating decision, the 
RO increased the veteran's disability rating from 30 percent 
to 50 percent for his photoallergic dermatitis from March 6, 
2000.  The veteran has been represented by the Disabled 
American Veterans throughout this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.

In February 1988, the veteran submitted a claim for service 
connection for a dental disorder.  In addition, the veteran 
has raised the issues of entitlement to service connection 
photosensitivity, scars secondary to his service-connected 
skin disorder (see veteran's statement of September 2002), a 
rash and itching in the ears (see veteran's statements of 
March and September 2002), and chest pain (see veteran's 
statement of July 2002).  The RO has not acted upon these 
claims and the issues are referred to the RO for appropriate 
development.  

The veteran also asserts that his pruritis, or itching, 
should be a separate issue from his dermatitis.  The record 
reflects that his itching is a symptom of his service-
connected dermatitis.  The veteran is notified that 38 C.F.R. 
§ 4.14 prohibits the evaluation of the same disability under 
various diagnoses.  VAOPGPREC 23-97 (July 1, 1997); Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994) (avoidance of 
pyramiding).   


REMAND

Clinical records dated from May 2000 and April 2001 reflect 
that Dr. Post provided treatment for the veteran's skin 
condition.  A June 2000 VA clinical report reflects that the 
veteran was to be treated for his skin condition in November 
2000.  In a May 2001 written statement, the veteran indicated 
that a skin specialist in Memphis had treated his skin 
condition.  A complete clinical documentation of the cited 
treatment is not of record.  VA should obtain all relevant VA 
and private treatment records that could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran has asserted on appeal that his eczema and 
psoriasis should be evaluated separately.  Currently, the 
veteran is service-connected for dermatitis, characterized as 
psoriatic or eczematous in nature.  Although the Schedule For 
Rating Disabilities provides separate evaluations for eczema 
and psoriasis, the manifestations of both are the same as to 
constitute the same disability under 38 C.F.R. § 4.14.  The 
diagnostic codes assigned to eczema (7806) and psoriasis 
(7816) reflect identical symptomatology for each level of 
disability.  In this instance, the Board views the veteran's 
request as an assertion that his disorder is worse than when 
last evaluated and concludes that a thorough and 
contemporaneous examination is required in order to make a 
fully informed decision.  

On multiple occasions, the veteran has asserted that his 
service-connected disability has caused him to miss work and 
renders him unemployable.  A July 2001 VA compensation 
examination reflects that his service-connected disability 
affects his daily living.  Given the veteran's assertions and 
VA examiner's opinion, the Board finds that the RO should 
provide the veteran with VA social and industrial survey to 
assess the veteran's employment history and day-to-day 
functioning.  See 38 U.S.C.A. § 5103A(d) (West 2002); C.F.R. 
§ 4.15, 4.16 (b) (2003).  The veteran should also be provided 
an opportunity to present evidence on the question of whether 
his dermatitis causes marked interference with employment so 
as to support an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).

Accordingly, this matter is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are fully met.  

2.  The RO should request that the veteran 
provide information as to all treatment of his 
eczema and psoriasis after September 1999, 
including the names and addresses of all health 
care providers, clinics, and hospitals, and the 
approximate dates of treatment.  Upon receipt 
of the requested information and the 
appropriate releases, the RO should contact all 
identified health care providers, including Dr. 
Post and the skin specialist from Memphis, and 
request that they forward copies of all 
available clinical documentation pertaining to 
treatment of the veteran for incorporation into 
the record.  

3.  The RO should then request that copies of 
all pertinent VA clinical documentation, which 
is not already of record, pertaining to 
treatment of the veteran, including the 
November 2000 report, be forwarded for 
incorporation into the record.  

4.  The RO should then schedule the veteran for 
VA compensation examination to determine the 
current nature and severity of his eczema and 
psoriasis.  All indicated tests and studies 
should be accomplished and the findings then 
reported in detail.  Send the claims folder to 
the examiner for review.  The examination 
report should specifically state that such a 
review was conducted.  

During the pendency of this appeal, VA issued 
new regulations for evaluating diseases of the 
skin, effective as of August 30, 2002.  
Therefore, the dermatological examination 
should be conducted in a manner that involves a 
review of the rating schedule criteria and 
regulations for the skin, both prior to and as 
of August 30, 2002, which is the effective date 
of the revised criteria for evaluating skin 
diseases.  Specifically, the examining 
physician must also address whether:

a.  More than 40 percent of the entire body or 
more than 40 percent of exposed areas is 
affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs has been required during 
the past 12-month period; or

b.  20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas is affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month period; or 

c.  Whether there is ulceration, extensive 
exfoliation or crusting and systemic or nervous 
manifestations of the disease, or whether the 
disease is exceptionally repugnant; or

d.  The skin disease causes exudation or constant 
itching, excessive lesions, or marked 
disfigurement.

The examiner should specifically comment on the 
impact of the veteran's service-connected 
disability upon his industrial activities and 
employability.

5.  The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications must 
be associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  

6. The RO should then schedule the veteran for 
VA social and industrial survey to assess the 
veteran's employment history and day-to-day 
functioning.  

7.  After conducting any development deemed 
necessary, to include contacting the veteran to 
determine if he has any additional evidence 
that is relevant to the question of whether his 
skin disorder causes marked interference with 
employment (e.g., records and/or a statement 
from employer), the RO should enter a decision 
regarding whether it is appropriate to refer 
the veteran's case to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service for consideration of an extra- 
schedular evaluation of his dermitis.  If this 
decision is adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case.  After 
providing an appropriate time within which to 
respond, the case should be returned to the 
Board for further review, if otherwise in 
order.

8. The RO should then readjudicate the 
veteran's entitlements to a disability 
evaluation for his dermatitis.  If the benefits 
sought on appeal remain denied, the veteran and 
his accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




